         Case 2:08-cr-00257-JLR Document 249 Filed 12/08/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA
                                                        Case No. CR08-0257JLR

                                                        ORDER ON MOTION FOR
 v.                                                     SENTENCE REDUCTION UNDER
                                                        18 U.S.C. § 3582(c)(1)(A)

                                                        (COMPASSIONATE RELEASE)
 WARREN TAYLOR

       Upon motion of Defendant Warren Taylor for a reduction in sentence under 18 U.S.C. §

3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C. § 3553(a) and

the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is GRANTED.

       The Defendant’s previously imposed sentence of imprisonment of 192 months shall be

reduced to time served and the Defendant can be released 14 days from the date of this order to

accommodate a quarantine period with the Federal Bureau of Prisons. If Defendant tests positive

for COVID-19 at any time during this quarantine period, BOP will notify the Government who

will immediately notify the court so the Order can modified appropriately.

       The Defendant’s previously imposed conditions of supervised release are unchanged.

IT IS SO ORDERED.

Dated: December 8th, 2020.


                                                            ____
                                                            A
                                                            JAMES L. ROBART
                                                            United States District Judge
